Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 8, 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Roycroft (US 6776672 B2)
	Regarding Claim 1, Roycroft ‘72 discloses a power train for an amphibian operable in land and marine modes, the power train comprising: a prime mover comprising an integral speed change transmission (Element 14, which makes an integral unit with the engine) such that ; at least a first land propulsion unit (Element 30); at least a first marine propulsion unit (Element 40); and a power transmission unit (Element 20) including a drive member configured to couple the prime mover to the at least first marine propulsion unit, wherein: the prime mover is arranged to drive the at least first land propulsion unit through/via the integral speed change transmission in the land mode (See Fig. 6.); and the prime mover is arranged to drive the at least first marine propulsion unit through/via the power transmission unit (Element 20) in both the marine mode and the land mode (C3, L15).

Regarding Claim 4, Roycroft ’72 discloses power train as claimed in claim1_ wherein a crankshaft or other drive shaft of the prime mover is arranged to drive the first and/or second marine propulsion unit(s) through/via the power transmission unit, and drive is not provided through/via the speed change transmission of the prime mover. (via clutch 40)

Regarding Claim 5, Roycroft ’72 discloses a power train as claimed in claim wherein the power transmission unit provides a fixed input/output ratio. (See Fig 2.)

Regarding Claim 8, Roycroft ‘72 discloses a power train as claimed in claim wherein the fixed input/output ratio is a ratio of input drive speed received from the prime mover to the power transmission unit relative to the out put drive speed provide by the power transmission unit to the first and/or second marine propulsion unit(s). (See Fig 2.)

Regarding Claim 9, Roycroft ‘72 discloses a power train as claimed in claim wherein the integral speed change transmission of the prime mover comprises a neutral, and drive from the prime mover to the at least first land propulsion unit through/via the integral speed change transmission is decoupled in marine mode by engaging the neutral. (via clutch 40)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roycroft (US 6776672 B2)
	Regarding Claim 6 and 7, Roycroft discloses the power train as claimed in claim wherein the power transmission unit provides a fixed input/output ratio (See Fig. 2.), but does not explicitly disclose a ratio of 1:1 or not 1:1.
	Input output ratio is old and well-known to be a result-effective variable to alter torque and speed.  (This is a high school science level understanding of gears, well below an automotive engineer.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to alter the gear ratio in order to provide an appropriate speed an torque for the driven member.  (This is almost definitional in the function of a transmission.)

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roycroft (US 6776672 B2) in view of Roycroft (US 6821166 B2)
Regarding Claim 2, Roycroft 72 discloses a power train as claimed in claim 1, but does not explicitly disclose further comprising a second marine propulsion unit.
	Roycroft ’66 discloses an amphibian comprising a second marine propulsion unit. (Fig. 6-10)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a second marine propulsion unit.  The motivation to modify Roycroft ’66 is to provide a known alternative that can be used with predictable results because two propulsion units are a known alternative to one that provides for an outlet height of half the size in order to have a similar power through the jet.

Regarding Claim 3, Roycroft ’72 in view of ’66 discloses a power train as claimed in claim 2 wherein the prime mover is arranged to drive the second marine propulsion unit through/via the power transmission unit in both the marine mode and the land mode. (See arrangement Fig. 10 and rejection of Claim 1.)

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        24 Sept 2022